      9:19-cv-01864-SAL          Date Filed 11/16/20       Entry Number 57          Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                             DISTRICT OF SOUTH CAROLINA
                                  BEAUFORT DIVISION

 James Anderson McClellan, #164831                            Case No. 9:19-cv-1864-SAL

                            Plaintiff,

 v.
                                                                        ORDER
 Associate Warden Susan Duffy,


                            Defendant.



       This matter is before the Court for review of the May 12, 2020 Report and

Recommendation (“Report”) of United States Magistrate Judge Bristow Marchant, made in

accordance with 28 U.S.C. § 636(b) and Local Civil Rule 73.02(B)(2) (D.S.C.). See ECF No. 54.

In the Report, the Magistrate Judge recommends the case be dismissed for lack of prosecution or,

alternatively, due to Plaintiff’s failure to exhaust his administrative remedies.

       The Magistrate Judge makes only a recommendation to this Court. The recommendation

has no presumptive weight, and the responsibility to make a final determination remains with this

Court. See Mathews v. Weber, 423 U.S. 261, 270-71 (1976). The Court is charged with making a

de novo determination of only those portions of the Report that have been specifically objected to,

and the Court may accept, reject, or modify the Report, in whole or in part. 28 U.S.C. § 636(b)(1).

In the absence of objections, the Court is not required to provide an explanation for adopting the

Report and must “only satisfy itself that there is no clear error on the face of the record in order to

accept the recommendation.” Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310, 315 (4th

Cir. 2005) (citing Fed. R. Civ. P. 72 advisory committee’s note).      After a thorough review of the

Report, the applicable law, and the record of this case in accordance with the above standard, the



                                                  1
      9:19-cv-01864-SAL       Date Filed 11/16/20     Entry Number 57       Page 2 of 2




Court finds no clear error, adopts the Report, and incorporates the Report by reference herein.

Accordingly, this Complaint is DISMISSED with prejudice for lack of prosecution pursuant to

Federal Rule of Civil Procedure 41(b).



       IT IS SO ORDERED.

                                                          /s/Sherri A. Lydon
       November 16, 2020                                  Sherri A. Lydon
       Florence, South Carolina                           United States District Judge




                                              2
